The action of the court in overruling defendant's motion for a new trial is not presented, as there is no bill of exceptions in the record. The appeal being upon the record proper, the regularity of such record here is the only matter for the consideration of this court. This appellant was convicted under an indictment charging the larceny of an automobile, the property of one R. R. Vines, and in the second count, upon which the verdict is rested, with buying, receiving, or concealing the automobile in question, knowing that it was stolen, and not having the intent to restore it to the owner. He was sentenced by the court to serve not less than nine years' nor more than ten years' imprisonment in the penitentiary. The record is without error.
Affirmed.